683 F.2d 1311
Marie Lucie JEAN, et al., Plaintiffs,Lucien Louis, et al., Plaintiffs-Appellees,Miami Daily News, et al., Intervenors-Appellants,v.Alan C. NELSON, et al., Defendants-Appellants, Cross-Appellees.
No. 82-5772.
United States Court of Appeals,Eleventh Circuit.
July 13, 1982.

Rudolph W. Giuliani, Assoc. Atty. Gen., U. S. Dept. of Justice, Washington, D. C., for defendants-appellants, cross-appellees.
Kurzban & Kurzban, P. A., Ira J. Kurzban, Michael J. Rosen, Miami, Fla., Bruce Winick, American Civil Liberties Union Foundation of Florida, Inc., Coral Gables, Fla., for plaintiffs-appellees.
John Kendrick Tucker, Deputy Atty. Gen., Tallahassee, Fla., for intervenor-appellant State.
Appeal from the United States District Court for the Southern District of Florida.
On Motion for Partial Stay
Before GODBOLD, Chief Judge, and HATCHETT and CLARK, Circuit Judges.

BY THE COURT:

1
The United States has moved for a partial stay of the judgment of the United States District Court for the Southern District of Florida entered June 29, 1982.  Hearing and briefing have been expedited, and the Court has heard oral argument and has considered the briefs.


2
To justify granting the partial stay the United States would be required to show that the following circumstances exist: (1) likelihood of ultimate success on appeal; (2) irreparable injury to the government; (3) granting the stay will not substantially harm plaintiffs; and (4) the public interest will be served by the partial stay.


3
The government has not been able to show that any one or more of these circumstances exist.


4
The motion for partial stay is DENIED.


5
The case is expedited for hearing on an early oral argument calendar.